Citation Nr: 0512268	
Decision Date: 05/04/05    Archive Date: 05/18/05

DOCKET NO.  02-19 777	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for a left knee 
disability.

2.  Entitlement to an increased initial disability rating for 
service-connected degenerative arthritis of the lumbar spine, 
currently evaluated as 10 percent disabling.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Bush, Associate Counsel




INTRODUCTION

The veteran served on two periods of active duty: from April 
1956 to April 1959 and from June 1959 to June 1962.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2002 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Manchester, New Hampshire which denied the veteran's 
claim of entitlement to service connection for a left knee 
disability and granted the veteran's claim of entitlement to 
service connection for degenerative arthritis of the lumbar 
spine and assigned a 10 percent disability rating.  The 
veteran subsequently moved to Illinois; the Chicago RO now 
has original jurisdiction over the veteran's claims folder.

The veteran was originally scheduled to testify at a personal 
hearing, held by means of video teleconferencing, in 
September 2003 at the Chicago RO.  In an August 2003 
statement, the veteran's representative submitted a written 
request that the hearing be postponed; that request was 
granted in September 2003.  The RO sent the veteran a letter 
in November 2004 detailing the date and time of his 
rescheduled hearing.  The veteran failed to appear at the 
December 6, 2004 hearing.  

The veteran's representative submitted a statement that was 
received by the Chicago RO on December 30, 2004 and faxed to 
the Board on January 5, 2005, asking that the veteran's 
videoconference hearing be rescheduled and held at the St. 
Louis RO.  However, in March 2005 the veteran submitted a 
statement asking that "all videoconferences concerning my 
appeal be cancelled."  The veteran's hearing request is 
therefore withdrawn.  See 38 C.F.R. § 20.704(e) (2004).

The issue of entitlement to an increased initial disability 
rating for degenerative arthritis of the lumbar spine is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC) in 
Washington, D.C.

Other issue not on appeal

The Board notes that veteran filed a claim for VA benefits 
for a right elbow disability pursuant to 38 U.S.C. § 1151 in 
July 2002.  His claim was denied in a March 2003 VA rating 
decision.  The veteran filed a notice of disagreement, and a 
statement of the case was issued in July 2003.  The veteran 
failed to file a timely substantive appeal (VA Form 9).  
Therefore, the issue of entitlement to 38 U.S.C.A. § 1151 
benefits is not within the jurisdiction of the Board and will 
not be further addressed.  See 38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. §§ 20.200, 20.202 (2002); see also Archbold 
v. Brown, 9 Vet. App. 124, 130 (1996) [pursuant to 
38 U.S.C.A. § 7105(a), the filing of a notice of disagreement 
initiates appellate review in the VA administrative 
adjudication process, and the request for appellate review is 
completed by the claimant's filing of a substantive appeal 
after a statement of the case is issued by VA].


FINDING OF FACT

Competent medical evidence does not support a finding that a 
left knee disability currently exists.
CONCLUSION OF LAW

A left knee disability was not incurred in or aggravated by 
active military service.  
38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran is seeking entitlement to service connection for 
a left knee disability.  

In the interest of clarity, the Board will review the 
applicable law and regulations, briefly describe the factual 
background of this case, and then proceed to analyze the 
claim and render a decision.

The Veterans Claims Assistance Act 

The Board has given consideration to the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (VCAA) [codified as amended at 38 U.S.C.A. §§  5102, 
5103, 5103A, 5107].  The VCAA eliminated the former statutory 
requirement that claims be well grounded.  Cf. 38 U.S.C.A. § 
5107(a) (West 1991).  The VCAA includes an enhanced duty on 
the part of VA to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
The VCAA also redefines the obligations of VA with respect to 
its statutory duty to assist claimants in the development of 
their claims.  
See 38 U.S.C.A. §§ 5103, 5103A (West 2002).  Regulations 
implementing the VCAA have been enacted.  See 66 Fed. Reg. 
45,630 (Aug. 29, 2001) [codified as amended at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, and 3.326(a)].  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Except for 
provisions pertaining to claims to reopen based upon the 
submission of new and material evidence, which are not at 
issue here, the implementing regulations are also effective 
November 9, 2000.  The VCAA is accordingly applicable to this 
case.  See Holliday v. Principi, 14 Vet. App. 280 (2000) [the 
Board must make a determination as to the applicability of 
the various provisions of the VCAA to a particular claim].  

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of this issue has proceeded in 
accordance with the provisions of the law and regulations.

The VCAA alters the legal landscape in three distinct ways:  
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.  



Standard of review

As noted above, the former well groundedness standard was 
eliminated by the VCAA.  The current standard of review is as 
follows.

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2004).  In 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the United 
States Court of Appeals for Veterans Claims (the Court) 
stated that "a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

Notice 

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See 38 U.S.C.A. § 5103 (West 2002); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) [a letter 
from VA to an appellant describing evidence potentially 
helpful to the appellant but not mentioning who is 
responsible for obtaining such evidence did not meet the 
standard erected by the VCAA].

To comply with the aforementioned VCAA requirements, the RO 
must satisfy the following four requirements.  

First, the RO must inform the claimant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103 (West 2002); 38 CFR § 
3.159(b)(1) (2004).  The Board observes that the veteran was 
notified by the August 2002 statement of the case (SOC) of 
the pertinent law and regulations, of the need to submit 
additional evidence on his claim, and of the particular 
deficiencies in the evidence with respect to his claim. 

More significantly, a letter was sent to the veteran in July 
2001 which was specifically intended to address the 
requirements of the VCAA.  That letter detailed the evidence 
needed to substantiate his claim for service connection, 
specifically an injury in military service or a disease that 
began in or was made worse during military service, a current 
physical disability and a relationship between the current 
disability and service.  The July 2001 letter further stated 
that the RO had obtained service medical records and private 
and VA treatment records identified by the veteran.  Thus, 
both the July 2001 VCAA letter and the August 2002 SOC not 
only notified the veteran of the evidence already of record, 
but also notified him specifically of the additional evidence 
that was needed in his case.

Second, the RO must inform the claimant of the information 
and evidence the VA will seek to provide.  See 38 U.S.C.A. § 
5103 (West 2002); 38 CFR § 3.159(b)(1) (2004).  In the July 
2001 letter, the RO informed the veteran that the RO would 
help him get records from VA medical facilities, and such 
things as "medical records, employment records, or records 
from other Federal agencies," but that he must provide 
enough information about these records so that they could be 
requested on his behalf.  The RO also advised him that a VA 
medical examination would be provided if it was necessary to 
make a decision in his claim.  

Third, the RO must inform the claimant of the information and 
evidence the claimant is expected to provide.  See 38 
U.S.C.A. § 5103 (West 2002); 38 CFR § 3.159(b)(1) (2004).  
The July 2001 letter informed him that the RO may ask him to 
sign a release for certain records, or if he chose he could 
get copies of them himself and send them directly to the RO.  
He was instructed to complete and submit the enclosed VA Form 
21-4142, "Authorization for the Release of Information," to 
authorize the RO's retrieval of such on the veteran's behalf.  
The letter stated that it was the veteran's responsibility to 
ensure that these records are received by the RO.

Finally, the RO must request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  See 38 U.S.C.A. § 5103 (West 2002); 38 CFR § 
3.159(b)(1) (2004).  The July 2001 letter asked the veteran 
to "send the information describing additional evidence or 
the evidence itself."  The Board believes that this request 
substantially complies with the requirements of 38 C.F.R. § 
3.159 (b) in that it informed the veteran that he could 
submit or identify evidence other than what was specifically 
requested by the RO.

The Board finds that the July 2001 letter properly notified 
the veteran of the information, and medical or lay evidence, 
not previously provided to VA that is necessary to 
substantiate the claim, and it properly indicated which 
portion of that information and evidence is to be provided by 
the veteran and which portion VA would attempt to obtain on 
behalf of the veteran.  The Board notes that, even though the 
RO requested a response within 60 days, the July 2001 letter 
also expressly notified the veteran that he had one year to 
submit the requested information and/or evidence, in 
compliance with 38 U.S.C.A. § 5103(b) [evidence must be 
received by VA within one year from the date notice is sent].  
The one year period has since elapsed.

The Board notes that the fact that the veteran's claim was 
adjudicated by the RO in February 2002, prior to the 
expiration of the one-year period following the July 2001 
notification to the veteran of the evidence necessary to 
substantiate his claim, does not render the RO's notice 
invalid or inadequate.  The recently enacted Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 107, 117 Stat. 
2651, ___ (Dec. 16, 2003) [to be codified at 38 U.S.C. §  
____], made effective from November 9, 2000, specifically 
addresses this matter and provides that nothing in paragraph 
(1) of 38 U.S.C.A. § 5103 shall be construed to prohibit VA 
from making a decision on a claim before the expiration of 
the one-year period referred to in that subsection.

One final comment regarding notice is in order.  A review of 
the record reveals that the veteran was provided notice of 
the VCAA in July 2001, prior to the initial adjudication of 
this claim by rating decision in February 2002.  Therefore, 
there is no prejudice to the veteran in proceeding to 
consider the claim on the merits.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).

Based on this procedural history, the Board finds that the 
veteran was notified properly of his statutory rights.

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2004).   

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claim, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating it.  
In particular, the RO has obtained the veteran's service 
medical records and private and VA treatment records.  The RO 
attempted to obtain private medical records from Dr. R.E.L. 
but was unsuccessful; Dr. R.E.L. notified the RO in May 2001 
that there were no records available for the veteran.  

The Board has given thought as to whether a VA physical 
examination of the veteran and/or a medical nexus opinion 
should be obtained.  See 38 U.S.C.A. 
§ 5103A (West 2002); 38 C.F.R. § 3.159 (2004).   However, as 
explained below the veteran has presented no competent 
medical evidence as to the claimed left knee disability.  In 
the absence of competent medical evidence of an in-service 
left knee injury and a current left knee disability, physical 
examination of the veteran is not necessary.  Referral for a 
medical nexus opinion is similarly not necessary.  

The Court has held on a number of occasions that a medical 
opinion premised upon an unsubstantiated account is of no 
probative value.  See, e.g., Reonal v. Brown, 5 Vet. App. 
458, 460 (1993); Moreau v. Brown, 9 Vet. App. 389, 395-396 
(1996); Swann v. Brown, 5 Vet. App. 229, 233 (1993).  
Obtaining a medical nexus opinion under the circumstances 
presented in this case would be a useless exercise.

In so concluding, the Board finds that the circumstances here 
presented differ from those found in Charles v. Principi, 16 
Vet. App. 370 (2002), in which the Court held that VA erred 
in failing to obtain a medical nexus opinion where evidence 
showed acoustic trauma in service and a current diagnosis of 
tinnitus.  Significantly, in this case there is no evidence 
of an in-service injury or a current left knee disability.  

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of the 
claim has been consistent with the provisions of the VCAA.  

The veteran and his representative have been accorded 
appropriate opportunity to present evidence and argument in 
support of his claim.  See 38 C.F.R. § 3.103 (2004). As noted 
above, the veteran failed to attend a video teleconference 
hearing scheduled in December 2004.  Neither the veteran or 
his representative has indicated the existence of any other 
evidence that is relevant to his appeal.  

Accordingly, the Board will proceed to a decision on the 
merits as to the issue on appeal.



	(CONTINUED ON NEXT PAGE)



1.  Entitlement to service connection for a left knee 
disability.

Pertinent law and regulations

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. § 1131 (West 2002); 
38 C.F.R. § 3.303 (2004).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Service connection presupposes a current diagnosis of the 
claimed disability.
See Brammer v. Derwinski, 3 Vet. App. 233, 255 (1992).  

Factual Background

Service medical records pertaining to the veteran's first 
period of active service show that in April 1958 the veteran 
presented for treatment after bumping his right knee on the 
bumper of a vehicle.  The veteran marked having a "trick or 
locked" knee on his report of medical history for his first 
separation examination in January 1959, but did not indicate 
whether it was his right or left knee.  There is no specific 
reference to the left knee during the first period of 
service.

There were no complaints for the second period of as to 
problems with the veteran's left knee, and during his second 
separation examination in April 1962 the veteran did not 
report any knee trouble.

There are no pertinent medical records of left knee treatment 
for almost four decades after separation from service.  The 
veteran presented to Dr. F.A.G. in April 1998 complaining of 
pain in his left knee.  The veteran reported that he had he 
had fallen down three stairs at work in February 1998 and 
struck his left knee, "causing it to ache."  Dr. F.A.G. 
noted the veteran's past medical history was negative for any 
musculoskeletal problems.  X-rays of the knees which were 
ordered in May 1998 after continuing complaints of an aching 
pain in the knees were within normal limits.  Dr. F.A.G. 
noted in June 1998 that "X-rays have not documented loss 
body or evidence for anything that would involve surgical 
correction."  The assessment in January 1999 was "chronic 
musculoskeletal pain, thoracolumbar prominent focus."

Also in the file are records from Seacoast Orthopedics and 
Sports Medicine dated from September 2001 to February 2002.  
The veteran reported his pain began in the 1960s, when he 
hurt his left knee in the military.  X-rays of the left knee 
in January 2002 were within normal limits.  In February 2002 
an assessment of patellofemoral pain syndrome was made in 
regards to the veteran's left knee.  VA outpatient treatment 
records include references to complaints of pain; no 
diagnosis was rendered.

Analysis

As discussed above, in order to establish service connection 
for the claimed disorder, there must be (1) medical evidence 
of a current disability; (2) evidence of the in-service 
incurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between (1) and (2).  See 
Hickson, supra.

With respect to Hickson element (1), current disability, 
there is no competent medical evidence that the veteran has a 
left knee disability.  Although the veteran has complained of 
left knee pain to various health care providers since 1998, 
there are no diagnoses in the claims folder of a left knee 
disability, merely references to the reported pain.  
Significantly, x-rays have been negative.  

It is now well established that a symptom alone, such as 
pain, absent a finding of an underlying disorder, cannot be 
service connected.  See Sanchez-Benitez v. West, 13 Vet. 
App. 282, 285 (1999) [pain alone, without a diagnosed or 
identifiable underlying malady or condition, does not in and 
of itself constitute a disability for which service 
connection may be granted].

To the extent that the veteran himself is attempting to 
provide medical evidence concerning the existence of the 
claimed disability, it is now well established that an 
opinion of a person without medical training or experience on 
medical matters such as diagnosis and etiology is entitled to 
no weight of probative value.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494-5 (1992); see also 38 C.F.R. § 3.159 
(a)(1) (2004) [competent medical evidence means evidence 
provided by a person who is qualified through education, 
training, or experience to offer medical diagnoses, 
statements, or opinions].

As discussed in the law and regulations section above, it is 
now well-settled that in order to be considered for service 
connection, a claimant must first have a disability.  See 
Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); Gilpin v. 
Brown, 155 F.3d 1353 (Fed. Cir. 1998) [service connection may 
not be granted unless a current disability exists].  In the 
absence of any diagnosed disability regarding the left knee, 
service connection may not be granted.  Hickson element (1) 
has not been met, and the veteran's claim fails on that basis 
alone.

For the sake of completeness, the Board will address the 
remaining two Hickson elements.

With respect to Hickson element (2), in-service incurrence of 
a disease or injury, there is no medical evidence of an 
injury or disease of the left knee in service.  
In fact, there is no mention of a left knee injury until 
April 1998, over three and one half decades after his 
separation from service in June 1962.  Significantly, at that 
time the veteran attributed his left knee pain to a work-
related injury in February 1998.  It was not until January 
2002 that the veteran reported to a private health care 
provider that he injured his left knee in service.  

Thus, the only evidence of an in-service left knee injury is 
found in recent statements of the veteran, made 40 years 
after service, and which are in conflict with earlier 
statements made by him which indicated that he injured his 
left knee falling down stairs in February 1998.
 
It is the responsibility of the Board to determine the 
credibility and probative value of the evidence.  See Madden 
v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) and cases 
cited therein [in evaluating the evidence and rendering a 
decision on the merits, the Board is required to assess the 
credibility, and therefore the probative value, of proffered 
evidence in the context of the record as a whole].  

Because the record as a whole clearly demonstrates that there 
was no left knee injury in service, and the veteran never 
mentioned such an injury until he brought up the subject in 
connection with his claim for VA benefits approximately 40 
years after his separation from service, the Board finds his 
recent statements to be lacking probative value.  See Forshey 
v. West, 12 Vet. App. 71, 74 (1998), aff'd sub nom. Forshey 
v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) [noting 
that the definition of evidence encompasses "negative 
evidence" which tends to disprove the existence of an alleged 
fact].   

To the extent that the veteran is now contending that he 
injured his left knee in service, his current contentions are 
outweighed by the utterly negative service medical records.  
See Curry v. Brown, 7 Vet. App. 59, 68 (1994) 
[contemporaneous evidence has greater probative value than 
history as reported by the veteran].
Moreover, the lack of any evidence of left knee 
symptomatology for almost four decades after service and the 
filing of the claim for service connection almost 40 years 
after service is itself evidence which tends to show that no 
injury to the left knee was sustained in service or that an 
injury to the left knee, if any, did not result in any 
disability.  See Shaw v. Principi, 3 Vet. App. 365 (1992) [a 
veteran's delay in asserting a claim can constitute negative 
evidence that weighs against the claim]; see also Maxon v. 
Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) [noting that it 
was proper to consider the veteran's entire medical history, 
including the lengthy period of absence of complaint with 
respect to the condition he now raised].  

The Board believes that the most accurate report as to the 
origin of the claimed left knee disability was related by the 
veteran in April 1998.  At that time, he reported falling 
down stairs in February 1998.  Not only was this statement 
contemporaneous, but also at that time there was no issue of 
monetary gain, as the veteran did not file his claim for 
service connection until April 2001.  See Cartright v. 
Derwinski, 2 Vet. App. 24, 25 (1991) [VA cannot ignore a 
veteran's testimony simply because the veteran is an 
interested party; personal interest may, however, affect the 
credibility of the evidence].

Thus, to the extent that the veteran's current contentions 
are in conflict with statements to the contrary he made in 
April 1998, the Board finds that the statements made by the 
veteran to health care providers in April 1998 to be more 
probative than statements made decades later in the context 
of a claim for monetary benefits from the government.  Not 
only may the veteran's memory be dimmed with time, but self-
interest may also play a role in the more recent statements.  
See Pond v. West, 12 Vet. App. 341, 346 (1999).

Boiled down to its essence, all of the evidence concerning 
the alleged in-service left knee injury emanates from the 
veteran himself.  The veteran's recent assertions are not 
supported by any medical evidence, in particular the 
veteran's service medical records.  The Board rejects the 
veteran's statements in light of the record as a whole.  
Accordingly, Hickson element (2) is also not satisfied.

With respect to Hickson element (3), medical nexus, no 
competent medical nexus exists.  That is, no health care 
provider has attributed any disability of the veteran's left 
knee to his military service.  It is clear that in the 
absence of an in-service injury and a current diagnosis of a 
disability in the left knee, a medical nexus opinion would be 
an impossibility.  Cf. Charles v. Principi, 16 Vet. App. 370, 
374 (2002).

The Board notes in passing that some of the medical evidence 
of record is suggestive of radiational pain to the left lower 
extremity from a low back disability.  This will be addressed 
in the Board's remand below.

To the extent that the veteran himself is attempting to 
provide a nexus between his claimed left knee disability and 
his military service, his statements are not probative of a 
nexus between the condition and military service.  See 
Espiritu, supra; see also Voerth v. West, 13 Vet. App. 117, 
119 (1999) [unsupported by medical evidence, a claimant's 
personal belief, no matter how sincere, is not probative of a 
nexus to service].  

In summary, in regards to the veteran's service connection 
claim for a left knee disability, all Hickson elements have 
not been met.  

Conclusion

For the reasons and bases which have been expressed in detail 
above, the Board finds that a preponderance of the evidence 
is against this claim.  The benefit sought on appeal is 
accordingly denied.


ORDER

Entitlement to service connection for a left knee disability 
is denied.

REMAND

2.  Entitlement to an increased initial disability rating for 
a service-connected low back disability, currently evaluated 
as 10 percent disabling.

The veteran is seeking entitlement to an increased rating for 
his low back disability, currently evaluated as 10 percent 
disabling under Diagnostic Code 5003 [arthritis, 
degenerative].  Specifically, he contends that his low back 
symptomatology, to include pain that radiates into his left 
leg, warrants a higher disability rating, as he unable to 
perform many daily tasks of living.

After having carefully considered the matter, and for reasons 
expressed immediately below, the Board believes that this 
case must be remanded for further evidentiary and procedural 
development.  


Regulatory amendments

The pertinent rating criteria for disorders of the spine, see 
38 C.F.R. § 4.71a, were revised effective September 26, 2003, 
during the course of this appeal.  
See 68 Fed. Reg. 51454 (August 27, 2003).  The Board notes 
further that effective September 23, 2002, the regulation 
governing the evaluation of intervertebral disc syndrome, 38 
C.F.R. § 4.71a, Diagnostic Code 5293, was revised.  See 67 
Fed. Reg. 54,345-54,349 (Aug. 22, 2002).  The revised 
criteria now provide for the evaluation of intervertebral 
disc syndrome (pre-operatively or post-operatively) either on 
the total duration of incapacitating episodes over the past 
12 months or by combining under 38 C.F.R. § 4.25 separate 
evaluations of its chronic orthopedic and neurological 
manifestations along with evaluations for all other 
disabilities, whichever method results in the higher 
evaluation.  The revised regulation defines an incapacitating 
episode as a period of acute signs and symptoms that requires 
bed rest prescribed by a physician and treatment by a 
physician.  These revised criteria have not been applied by 
the RO, and the veteran has not been furnished notice of the 
more recent changes.  

Readjudication by RO

Subsequent to the August 2002 SOC, the RO received additional 
treatment records from the VA Medical Center in Indianapolis.  
The veteran also presented for a VA spine examination in July 
2004.  The treatment records and VA examination were not 
previously associated with the veteran's claims file, and are 
pertinent to the veteran's initial increased rating claim.  
The veteran submitted a statement in March 2005 that the 
Board has construed as a waiver of initial RO consideration.  
See 38 C.F.R. §§ 19.31, 20.1304 (2004).  However, in light of 
the fact that the veteran's claim is being remanded for other 
reasons, the Board asks that additionally received evidence 
be considered when the RO readjudicates the veteran's claim.



Additional medical treatment records

In a form submitted to the RO in April 2004, the veteran 
indicated that there were additional records from Dr. S. at 
the Chronic Back Pain Clinic dated "since early in 2002."  
He specifically mentioned results from a magnetic resonance 
imaging (MRI) study completed in March 2004 that would be 
beneficial to his increased disability rating claim for a low 
back disability.  

The VCAA requires VA to make reasonable efforts to obtain 
relevant records, including private records, that the 
claimant adequately identifies.  See 38 U.S.C.A. 
§ 5103A(b)(1) (West 2002); 38 C.F.R. § 3.159(c)(1) (2004).  
To date, the RO has not attempted to associate Dr. S.'s 
private treatment records with the claims folder.  

Accordingly, this issue must be REMANDED to the Veterans 
Benefits Administration (VBA) for the following actions:

1.  The veteran should be informed of 
the most recent change in the 
regulations governing disorders of the 
spine.  In conjunction with such 
notification, the veteran should be 
provided with a copy of the revised 
regulations, and he should be informed 
that he may submit additional evidence 
that addresses the revised 
regulations.

2.  VBA should also request that the 
veteran identify any relevant recent 
medical examination and treatment 
record.  VBA should take appropriate 
steps to secure any medical treatment 
records so identified and associate 
them with the veteran's VA claims 
folder, to include records from Dr. S. 
at the Chronic Back Pain Clinic.

3.  VBA should then readjudicate the 
veteran's claim in light of all of the 
evidence of record, including the 
updated treatment records from the VA 
medical center in Indianapolis, the 
July 2004 VA spine examination and any 
additional medical treatment records 
associated with the claims file.  If 
the claim remains denied, in whole or 
in part, VBA should provide the 
veteran with a supplemental statement 
of the case and allow an appropriate 
period of time for response.  The case 
should then be returned to the Board 
for further consideration, if 
otherwise in order.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).




	                     
______________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


